DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Claims 23-42 are currently pending for examination.

Response to Arguments / Remarks
Applicant's arguments filed 03/07/2022 have been fully considered.

	In response to the “Double Patenting Rejections” at page 5, some of double patenting rejections have been withdrawn. However, double patenting rejections for US Pat. No.: 10,856,788 are maintained because the patented claims are narrower than the pending claims. See Non-Statutory Double Patenting below for details.

 	In response to the “Rejections under 35 USC § 101” at page 6-7, the rejections have been withdrawn in view of the arguments. 

A new prior art rejection has been applied to the pending claims. Please 

Claim Objections
Regarding claim 41, recites the limitation “at least on of amount” in line 2. It appears that the word “one” is misspelled. Please review. 
Appropriate correction is required.

Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Regarding claim 23, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,856,788. Although the claims at issue are not identical, they are not patentably distinct 

Regarding claim 24, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,856,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 1 recites the first parameter corresponds to arterial oxygen saturation.

Regarding claim 25, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,856,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim 1 recites the second hemoglobin parameter includes at least one of hemoglobin, carboxyhemoglobin, methemoglobin, methemoglobin saturation, or oxyhemoglobin.

Regarding claim 26, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,856,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is narrower than the pending claim.

Regarding claim 27, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,856,788. 

Regarding claim 28, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,856,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is narrower than the pending claim.

Regarding claim 29, is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,856,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is narrower than the pending claim.

Regarding claim 30, is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2 and 10 of U.S. Patent No. 10,856,788. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim is narrower than the pending claim.

Regarding claims 31-38, recites a method that is performed by the system of claim 23-30. Therefore, they are rejected for the same reasons.

Regarding claims 39-42, recites a patient monitor that is similar to the patient monitor system of claims 23 and 26-28. Therefore, they are rejected for the same reasons.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 23, 31 and 39, recite the limitation "fourth physiological parameter". The limitation is indefinite because the claims fail to recite first, second and third physiological parameters. It appears that the oxygen saturation parameter and the at least two different hemoglobin parameters are the first, second and third physiological parameters. But since the claims never positively recite that, it is unclear whether those parameters are the first three parameters or the last three parameters. Please consider to clarify.

Regarding claims 24-30, 32-38 and 40-42, are also rejected because they depend on claims 23, 31 and 39 respectively. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 23-42 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Pologe (Pub. No.: US 2003/0181796 A1).

Regarding claim 23, Pologe teaches a patient monitoring system (Fig. 1 – Fig. 2, photoplethysmographic instrument 1) comprising: 
a processor (Fig. 1, processor 10) configured to: 
receive physiological signals responsive to a set of physiological parameters of a patient from one or more physiological sensors (Fig. 1-Fig. 3, para [0024]-[0025], “Returning from the Sensor 5 is an electronic signal representative of the received light intensities picked up by the Photo-Detector 27 in the ”), 
calculate measurements of the set of physiological parameters based at least in part on the physiological signals, wherein the set of physiological parameters comprises an oxygen saturation parameter and at least two different hemoglobin parameters (para [0003], “The first commercial use of photoplethysmography in medicine was in the pulse oximeter, a device designed to measure arterial blood oxygen saturation. Since the inception of this device, this monitoring modality has been used to detect more and more different parameters. For example, a device has recently been disclosed which is capable of measuring the percentages of four different analytes in the arterial blood, include oxyhemoglobin, carboxyhemoglobin, methemoglobin and reduced hemoglobin.” and claim 11. The at least 2 different hemoglobin parameters include 2 of the oxyhemoglobin, carboxyhemoglobin methemoglobin and reduced hemoglobin);
calculate a measurement of a fourth physiological parameter based at least in part on the measurements of the set of physiological parameters (para [0003] and claim 11, the fourth physiological parameter includes one of the oxyhemoglobin, carboxyhemoglobin, methemoglobin and reduced hemoglobin); and 
cause a display to display an indication of the fourth physiological parameter (Fig. 1, display 11, para [0022], “The Digital Processing Section 10 controls all operations in the instrument, calculates the measured analyte levels and the other physiological parameters, and runs the user interface accepting input from the Keypad 12 and displaying the measured parameters on the instrument Display 11”. and claim 11).  

Regarding claim 24, Pologe teaches the patient monitoring system of Claim 23, wherein the oxygen saturation parameter is arterial oxygen saturation (para [0003], “The first commercial use of photoplethysmography in medicine was in the pulse oximeter, a device designed to measure arterial blood oxygen saturation.”. The photoplethysmographic instrument 1 measures arterial blood oxygen saturation).  

Regarding claim 25, Pologe teaches the patient monitoring system of Claim 23, wherein at least one of the at least two different hemoglobin parameters is hemoglobin, carboxyhemoglobin, methemoglobin, methemoglobin saturation, or oxyhemoglobin (para [0003], “For example, a device has recently been disclosed which is capable of ” and claim 11.).  

Regarding claim 26, Pologe teaches the patient monitoring system of Claim 23, wherein at least one of the at least two different hemoglobin parameters is an estimate of an amount of hemoglobin species that are carrying carbon monoxide (para [0003] and claim 11, carboxyhemoglobin is a stable complex of carbon monoxide and hemoglobin (Hb) that forms in red blood cells upon contact with carbon monoxide.).  

Regarding claim 27, Pologe teaches the patient monitoring system of Claim 23, wherein at least one of the at least two different hemoglobin parameters is an estimate of an amount of hemoglobin species that are not carrying oxygen (para [0003] and claim 11, methemoglobin cannot bind oxygen, which means it cannot carry oxygen to tissues.).  
Regarding claim 28, Pologe teaches the patient monitoring system of Claim 23, wherein the fourth physiological parameter is an estimate of an amount of hemoglobin species that are carrying oxygen (para [0003] and claim 11, oxyhemoglobin is hemoglobin bonded with oxygen.).  

Regarding claim 29, Pologe teaches the patient monitoring system of Claim 23, wherein the fourth physiological parameter is fractional arterial oxygen saturation (para [0002], “This electronic signal is then used to calculate one or more physiologic parameters such as arterial blood oxygen saturation, heart rate, cardiac output, or tissue perfusion. Other blood analytes that may be measured by photoplethysmography include the percentages of oxyhemoglobin, carboxyhemoglobin, methemoglobin, and reduced hemoglobin in the arterial blood.”. The photoplethysmographic instrument measures the percentage of oxyhemoglobin in the arterial blood).  

Regarding claim 30, Pologe teaches the patient monitoring system of Claim 23, wherein the oxygen saturation parameter is arterial oxygen saturation, the at least two different hemoglobin parameters are carboxyhemoglobin and methemoglobin, and the fourth physiological parameter is fractional arterial oxygen saturation (para [0002]-[0003] “
This electronic signal is then used to calculate one or more physiologic parameters such as arterial blood oxygen saturation, heart rate, cardiac output, or tissue perfusion. Other blood analytes that may be measured by photoplethysmography include the percentages of oxyhemoglobin, carboxyhemoglobin, methemoglobin, and ” and claim 11.).

Regarding claim 31, recites a method that is performed by the system of claim 23. Therefore, it is rejected for the same reasons.

Regarding claim 32, recites a method that is performed by the system of claim 24. Therefore, it is rejected for the same reasons.

Regarding claim 33, recites a method that is performed by the system of claim 25. Therefore, it is rejected for the same reasons.

Regarding claim 34, recites a method that is performed by the system of claim 26. Therefore, it is rejected for the same reasons.

Regarding claim 35, recites a method that is performed by the system of claim 27. Therefore, it is rejected for the same reasons.

Regarding claim 36, recites a method that is performed by the system of claim 28. Therefore, it is rejected for the same reasons.

Regarding claim 37, recites a method that is performed by the system of claim 29. Therefore, it is rejected for the same reasons.

Regarding claim 38, recites a method that is performed by the system of claim 30. Therefore, it is rejected for the same reasons.

Regarding claim 39, recites a patient monitor that is similar to the patient monitor system of claim 23. Therefore, it is rejected for the same reasons.
Pologe further teaches the patient monitor comprising; a sensor port configured to receive physiological signals responsive to a set of physiological parameters of a patient from one or more physiological sensors (Fig. 1-Fig. 3, sensor connector 15 that interfaces with the sensor 5).

Regarding claim 40, recites a patient monitor that is similar to the patient monitor system of claim 25. Therefore, it is rejected for the same reasons.

Regarding claim 41, recites a patient monitor that is similar to the patient monitor system of claim 26 or 27. Therefore, it is rejected for the same reasons.

Regarding claim 42, recites a patient monitor that is similar to the patient monitor system of claim 28. Therefore, it is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to 

Mendelson (Pub. No.: US 2002/0042558 A1) teaches a pulse oximeter that measures and displays various arterial blood parameters, such as oxygen saturation, carboxyhemoglobin, oxyhemoglobin saturation, hemoglobin concentration and etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHEN Y WU whose telephone number is (571)272-5711. The examiner can normally be reached Monday-Friday, 10AM-6PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 5712726338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

/ZHEN Y WU/Primary Examiner, Art Unit 2685